--------------------------------------------------------------------------------

Exhibit 10.3


Execution Copy


_________________________________




CHANGE IN CONTROL AGREEMENT
 
BETWEEN
 
STEVEN H. WEXLER
 
AND
 
JOURNAL COMMUNICATIONS, INC.








_________________________________________________________________

--------------------------------------------------------------------------------



CHANGE IN CONTROL AGREEMENT


1.  Certain Definitions
1
2.  Change in Control
1
3.  Employment Period
3
4.  Terms of Employment
3
(a) Position and Duties
3
(b) Compensation
4
5.  Termination of Employment
5
(a) Death or Disability
5
(b) Cause
6
(c) Good Reason
6
6.  Obligations of the Company upon Termination
7
(a) Termination by Executive for Good Reason; Termination by the Company Other
Than for Cause or Disability
7
(b) Death or Disability
9
(c) Cause; Other than Good Reason
9
(d) Expiration of Employment Period
9
7.  Non-exclusivity of Rights
9
8.  Full Settlement; No Mitigation
10
9.  Costs of Enforcement
10
10.  Limitation of Benefits
10
11.  Restrictions on Conduct of Executive
11
12.  Arbitration
14
13.  Successors
15
14.  Miscellaneous
15
(a) Governing Law
15
(b) Captions
15
(c) Amendments
16
(d) Notices
16
(e) Severability
16
(f) Withholding
16
(g) Waivers
16
(h) Status Before and After Effective Date
16
15.  Code Section 409A
17



-ii-

--------------------------------------------------------------------------------

CHANGE IN CONTROL AGREEMENT


AGREEMENT by and between Journal Communications, Inc., a Wisconsin corporation
(the “Company”) and Steven H. Wexler (“Executive”), dated as of the 8th day of
May, 2014.


The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company and its shareholders to assure that the
Company will have the continued dedication of Executive, notwithstanding the
possibility, threat or occurrence of a Change in Control (as defined below) of
the Company.  The Board believes it is imperative to diminish the inevitable
distraction of Executive by virtue of the personal uncertainties and risks
created by a pending or threatened Change in Control and to encourage
Executive’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change in Control, and to provide Executive
with compensation and benefits arrangements upon a Change in Control which
ensure that the compensation and benefits expectations of Executive will be
satisfied and which are competitive with those of other corporations. 
Therefore, in order to accomplish these objectives, the Board has caused the
Company to enter into this Agreement.


NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:



1. Certain Definitions.



(a)            The “Effective Date” shall mean the first date during the Change
in Control Period (as defined in Section l(b)) on which a Change in Control (as
defined in Section 2) occurs.  Anything in this Agreement to the contrary
notwithstanding, if Executive’s employment with the Company is terminated, and
if it is reasonably demonstrated by Executive that such termination of
employment (i) was at the request of a third party who has taken steps
reasonably calculated to effect a Change in Control or (ii) otherwise arose in
connection with or anticipation of a Change in Control, then for all purposes of
this Agreement the “Effective Date” shall mean the date immediately prior to the
date of such termination of employment.


(b)            The “Change in Control Period” shall mean the period commencing
on the date hereof and ending on the second anniversary of the date hereof;
provided, however, that commencing on the date one year after the date hereof,
and on each annual anniversary of such date (such date and each annual
anniversary thereof shall be hereinafter referred to as the “Renewal Date”),
unless previously terminated, the Change in Control Period shall be
automatically extended so as to terminate two years from such Renewal Date,
unless at least 60 days prior to the Renewal Date the Company shall give notice
to Executive that the Change in Control Period shall not be so extended.


2.                    Change in Control  For the purposes of this Agreement, a
“Change in Control” shall mean the occurrence of any of the following events:


(a)            individuals who, on the date of this Agreement, constitute the
Board of Directors of the Company (the “Incumbent Directors”) cease for any
reason to constitute at least a majority of such Board, provided that any person
becoming a director after the date of this Agreement and whose election or
nomination for election was approved by a vote of at least a majority of the
Incumbent Directors then on the Board shall be an Incumbent Director; provided,
however, that no individual initially elected or nominated as a director of the
Company as a result of an actual or threatened election contest with respect to
the election or removal of directors (“Election Contest”) or other actual or
threatened solicitation of proxies or consents by or on behalf of any “Person”
(such term for purposes of this definition being as defined in Section 3(a)(9)
of the Securities Exchange Act of 1934 (the “1934 Act”) and as used in Section
13(d)(3) and 14(d)(2) of the 1934 Act) other than the Board (“Proxy Contest”),
including by reason of any agreement intended to avoid or settle any Election
Contest or Proxy Contest, shall be deemed an Incumbent Director; or
 

--------------------------------------------------------------------------------



(b)            any Person becomes a “Beneficial Owner” (such term for purposes
of this definition being as defined in Rule 13d-3 under the 1934 Act), directly
or indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of directors (the “Company Voting Securities”); provided,
however, that for purposes of this subsection (b), the following acquisitions
shall not constitute a Change in Control: (v) an acquisition directly from the
Company, (w) an acquisition by the Company or a subsidiary of the Company (a
“Subsidiary”), (x) an acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Subsidiary, (y) an
acquisition by a Person who as of December 31, 2006 was a Beneficial Owner,
directly or indirectly, of 15% or more of the Company Voting Securities, or (z)
an acquisition pursuant to a Non-Qualifying Transaction (as defined in
subsection (d) below); or


(c)            any Person who as of December 31, 2006 was a Beneficial Owner,
directly or indirectly, of 15% or more of the Company Voting Securities becomes
a Beneficial Owner, directly or indirectly, of 40% or more of the Company Voting
Securities; provided, however, that for purposes of this subsection (c), an
acquisition directly from the Company shall not constitute a Change in Control;
or


(d)            the consummation of a reorganization, merger, consolidation,
statutory share exchange or similar form of corporate transaction involving the
Company or a Subsidiary (a “Reorganization”), or the sale or other disposition
of all or substantially all of the Company’s assets (a “Sale”) or the
acquisition of assets or stock of another entity (an “Acquisition”), unless
immediately following such Reorganization, Sale or Acquisition: (A) all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the outstanding shares of common stock of the Company
(“Company Common Stock”) and outstanding Company Voting Securities immediately
prior to such Reorganization, Sale or Acquisition beneficially own, directly or
indirectly, more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Reorganization, Sale or Acquisition
(including, without limitation, an entity which as a result of such transaction
owns the Company or all or substantially all of the Company’s assets or stock
either directly or through one or more subsidiaries, the “Surviving Entity”) in
substantially the same proportions as their ownership, immediately prior to such
Reorganization, Sale or Acquisition, of the outstanding Company Common Stock and
the outstanding Company Voting Securities, as the case may be, and (B) no Person
(other than (w) any Person who as of December 31, 2006 is a Beneficial Owner,
directly or indirectly, of 15% or more of the Company Voting Securities, (x) the
Company or any Subsidiary of the Company, (y) the Surviving Entity or its
ultimate parent, or (z) any employee benefit plan (or related trust) sponsored
or maintained by any of the foregoing) is the beneficial owner, directly or
indirectly, of 20% or more of the total common stock or 20% or more of the total
voting power of the outstanding voting securities eligible to elect directors of
the Surviving Entity, and (C) at least a majority of the members of the board of
directors of the Surviving Entity were Incumbent Directors at the time of the
Board’s approval of the execution of the initial agreement providing for such
Reorganization, Sale or Acquisition (any Reorganization, Sale or Acquisition
which satisfies all of the criteria specified in (A), (B) and (C) above shall be
deemed to be a “Non-Qualifying Transaction”); or
-2-

--------------------------------------------------------------------------------



(e)            approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.


3.                   Employment Period.  The Company hereby agrees to continue
Executive in its employ, and Executive hereby agrees to remain in the employ of
the Company subject to the terms and conditions of this Agreement, for the
period commencing on the Effective Date and ending on the first anniversary of
such date (the “Employment Period”).



4. Terms of Employment.




(a) Position and Duties.



(i)  During the Employment Period, (A) Executive’s position (including status,
offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned at any time during
the 120-day period immediately preceding the Effective Date and (B) Executive’s
services shall be performed at the location where Executive was employed
immediately preceding the Effective Date or any office or location less than 35
miles from such location.


(ii)  During the Employment Period, and excluding any periods of vacation and
sick leave to which Executive is entitled, Executive shall devote substantially
all of his business time, attention and effort to the business and affairs of
the Company and its affiliates and, to the extent necessary to discharge the
responsibilities assigned to Executive under this Agreement, use Executive’s
reasonable best efforts to carry out such responsibilities faithfully and
efficiently. It shall not be considered a violation of the foregoing for
Executive to serve on corporate, industry, civic or charitable boards or
committees, so long as such activities do not significantly interfere with the
performance of Executive’s responsibilities as an employee of the Company and
its affiliates in accordance with this Agreement.  It is expressly understood
and agreed that to the extent that any such activities have been conducted by
Executive prior to the Effective Date, the continued conduct of such activities
(or the conduct of activities similar in nature and scope thereto) subsequent to
the Effective Date shall not thereafter be deemed to interfere with the
performance of Executive’s responsibilities to the Company.
-3-

--------------------------------------------------------------------------------




(b) Compensation.



(i)            Base Salary.  During the Employment Period, Executive shall
receive an annual base salary (“Annual Base Salary”) at a rate at least equal to
the rate of base salary in effect on the date of this Agreement or, if greater,
on the Effective Date, paid or payable (including any base salary which has been
earned but deferred) to Executive by the Company and its affiliated companies. 
The Annual Base Salary shall be payable in accordance with the Company’s regular
payroll practice for its senior executives, as in effect from time to time. 
During the Employment Period, the Annual Base Salary shall be reviewed for
possible increase no more than 12 months after the last salary increase awarded
to Executive prior to the Effective Date and thereafter at least annually.  Any
increase in the Annual Base Salary shall not limit or reduce any other
obligation of the Company under this Agreement.  The Annual Base Salary shall
not be reduced after any such increase, and the term “Annual Base Salary” shall
thereafter refer to the Annual Base Salary as so increased. As used in this
Agreement, the term “affiliated companies” shall include any company controlled
by, controlling or under common control with the Company.


(ii)            Annual Bonus.  In addition to Annual Base Salary, Executive
shall be provided, for each fiscal year ending during the Employment Period, an
annual bonus opportunity at least equal to Executive’s highest bonus opportunity
under the Company’s Annual Management Incentive Plan, or any comparable bonus
opportunity under any predecessor or successor plans, for the last full fiscal
year prior to the Effective Date (annualized in the event that Executive was not
employed by the Company for the whole of such fiscal year).


(iii)            Incentive, Savings and Retirement Plans.  Without limiting the
foregoing, during the Employment Period, Executive shall be entitled to
participate in all applicable incentive, savings and retirement plans,
practices, policies and programs applicable generally to other senior executives
of the Company and its affiliated companies (“Peer Executives”), but in no event
shall such plans, practices, policies and programs provide Executive with
incentive opportunities (measured with respect to both regular and special
incentive opportunities, to the extent, if any, that such distinction is
applicable), savings opportunities and retirement benefit opportunities, in each
case, less favorable, in the aggregate, than the most favorable of those
provided by the Company and its affiliated companies for Executive under such
plans, practices, policies and programs as in effect at any time during the
120-day period immediately preceding the Effective Date or if more favorable to
Executive, those provided generally at any time after the Effective Date to Peer
Executives.
-4-

--------------------------------------------------------------------------------



(iv)            Welfare Benefit Plans.  During the Employment Period, Executive
and/or Executive’s eligible dependents, as the case may be, shall be eligible
for participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company and its affiliated
companies (including, without limitation, medical, prescription, dental,
disability, employee life, group life, accidental death and travel accident
insurance plans and programs) to the extent applicable generally to Peer
Executives, but in no event shall such plans, practices, policies and programs
provide Executive with benefits which are less favorable, in the aggregate, than
the most favorable of such plans, practices, policies and programs in effect for
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to Executive, those provided generally at
any time after the Effective Date to Peer Executives.


(v)            Expenses.  During the Employment Period, Executive shall be
entitled to receive prompt reimbursement for all reasonable expenses incurred by
Executive in accordance with the most favorable policies, practices and
procedures of the Company and its affiliated companies in effect for Executive
at any time during the 120-day period immediately preceding the Effective Date
or, if more favorable to Executive, as in effect generally at any time
thereafter with respect to Peer Executives.


(vi)            Fringe Benefits and Perquisites.  During the Employment Period,
Executive shall be entitled to fringe benefits and perquisites in accordance
with the most favorable plans, practices, programs and policies of the Company
and its affiliated companies in effect for Executive at any time during the
120-day period immediately preceding the Effective Date or, if more favorable to
Executive, as in effect generally at any time thereafter with respect to Peer
Executives.


(vii)            Vacation.  During the Employment Period, Executive shall be
entitled to paid vacation in accordance with the most favorable plans, policies,
programs and practices of the Company and its affiliated companies as in effect
for Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to Executive, as in effect generally at any
time thereafter with respect to Peer Executives.



5. Termination of Employment.



(a)            Death or Disability.  Executive’s employment shall terminate
automatically upon Executive’s death during the Employment Period.  If the
Company determines in good faith that the Disability of Executive has occurred
during the Employment Period (pursuant to the definition of Disability set forth
below), it may give to Executive written notice of its intention to terminate
Executive’s employment.  In such event, Executive’s employment with the Company
shall terminate effective on the 30th day after receipt of such written notice
by Executive (the “Disability Effective Date”), provided that, within the 30
days after such receipt, Executive shall not have returned to full-time
performance of Executive’s duties.  For purposes of this Agreement, “Disability”
shall mean the inability of Executive, as determined by the Board, to perform
the essential functions of his regular duties and responsibilities, with or
without reasonable accommodation, due to a medically determinable physical or
mental illness which has lasted (or can reasonably be expected to last) for a
period of six consecutive months.  At the request of Executive or his personal
representative, the Board’s determination that the Disability of Executive has
occurred shall be certified by two physicians mutually agreed upon by Executive,
or his personal representative, and the Company.  If Executive requests such
independent certification of the Board’s determination and either (i) the
Company does not seek such independent certification, or (ii) the two physicians
do not certify the Board’s determination of Executive’s Disability, then,
Executive’s termination shall be deemed a termination by the Company without
Cause and not a termination by reason of his Disability.
-5-

--------------------------------------------------------------------------------



(b)            Cause.  The Company may terminate Executive’s employment during
the Employment Period for Cause or without Cause.  For purposes of this
Agreement, a termination shall be considered to be for “Cause” if it occurs in
conjunction with a determination by the Board that Executive has committed or
engaged in either (i) any act that constitutes, on the part of Executive, fraud,
dishonesty, breach of fiduciary duty, misappropriation, embezzlement or gross
misfeasance of duty; (ii) willful disregard of published Company policies and
procedures or codes of ethics; or (iii) conduct by Executive in his office with
the Company that is grossly inappropriate and demonstrably likely to lead to
material injury to the Company, as determined by the Board acting reasonably and
in good faith; provided, that in the case of (ii) or (iii) above, such conduct
shall not constitute “Cause” unless the Board shall have delivered to Executive
notice setting forth with specificity (A) the conduct deemed to qualify as
“Cause”, (B) reasonable action that would remedy such objection, and (C) a
reasonable time (not less than 30 days) within which Executive may take such
remedial action, and Executive shall not have taken such specified remedial
action within the specified time.


(c)               Good Reason.  Executive’s employment may be terminated by
Executive for Good Reason or without Good Reason.  For purposes of this
Agreement, “Good Reason” shall mean:


(i)            the assignment to Executive of any duties inconsistent in any
material respect with Executive’s position (including status, offices, titles
and reporting requirements), authority, duties or responsibilities as
contemplated by Section 4(a) of this Agreement, or any other action by the
Company that results in a material diminution in Executive’s position,
authority, duties or responsibilities, other than an isolated, insubstantial and
inadvertent action that is not taken in bad faith and is remedied by the Company
promptly after receipt of notice thereof from Executive;
 
(ii)            any material breach by the Company of Section 4(b)(i) or (ii) of
this Agreement, other than an isolated, insubstantial and inadvertent failure
that is not taken in bad faith and is remedied by the Company promptly after
receipt of notice thereof from Executive;
 
(iii)            any failure by the Company to comply with and satisfy Section
13(c) of this Agreement; or
-6-

--------------------------------------------------------------------------------



(iv)            any other material breach of this Agreement by the Company that
either is not taken in good faith or is not remedied by the Company promptly
after receipt of notice thereof from Executive.


A termination of employment by Executive for Good Reason shall be effectuated by
giving the Company written notice (“Notice of Termination for Good Reason”) of
the termination within 90 days after the event constituting Good Reason, setting
forth in reasonable detail the specific conduct of the Company that constitutes
Good Reason and the specific provisions of this Agreement on which Executive
relies.  The Company shall have 30 days from the receipt of such notice within
which to correct, rescind or otherwise substantially reverse the occurrence
supporting termination for Good Reason as identified by Executive.  If such
event has not been cured within such 30-day period, the termination of
employment by Executive for Good Reason shall be effective as of the expiration
of such 30-day period.  If the event of Good Reason is cured within such 30-day
period, the Notice of Termination for Good Reason shall have no effect.  Any
dispute as to whether a claimed event of Good Reason has been cured within the
30-day period shall be submitted to mediation by a third party selected by
Executive and the Board.  If no mediated resolution is reach within 30-days
after the end of the original 30-day cure period, the Notice of Termination for
Good Reason shall have no effect.  The parties intend, believe and take the
position that a resignation by the Executive for Good Reason as defined above
effectively constitutes an involuntary separation from service within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and Treas. Reg. Sec.1.409A-1(n)(2).



6. Obligations of the Company upon Termination.



(a) Termination by Executive for Good Reason; Termination by the Company Other
Than for Cause or Disability.  If, during the Employment Period, the Company
shall terminate Executive’s employment other than for Cause or Disability, or
Executive shall terminate employment for Good Reason:


(i)  the Company shall pay to Executive in a lump sum in cash within 30 days
after the date of termination (or any later date required by Section 15) the
aggregate of the following amounts:


A.            Executive’s Annual Base Salary through the date of termination to
the extent not theretofore paid (the “Accrued Obligations”); and


B.            a severance payment equal to 100% times the sum of (i) Executive’s
Annual Base Salary as then in effect, plus (ii) Executive’s target annual
incentive bonus for the year in which the date of termination occurs; and
-7-

--------------------------------------------------------------------------------



(ii)  the Company shall pay to Executive a pro-rata bonus for the annual
incentive plan performance period (“Plan Year”) in which the date of termination
occurs (the “Prorata Final Year Bonus”), the calculation and payment of which
shall depend upon when the date of termination occurs, as follows:


A.            if the date of termination occurs during the same Plan Year in
which the Change in Control occurs, the Prorata Final Year Bonus shall equal the
product of (x) Executive’s target annual bonus for the year of termination, and
(y) a fraction, the numerator of which is the number of days in the Plan Year
through the date of termination, and the denominator of which is 365; and such
Prorata Final Year Bonus shall be paid a single lump sum cash payment within 30
days after the date of termination (or any later date that may be required
pursuant to Section 15 hereof);


B.            if the date of termination occurs after the end of the Plan Year
in which the Change in Control occurs, the Prorata Final Year Bonus shall equal
product of (x) the amount Executive would have earned, if any, under the annual
incentive bonus plan for the year of termination based on actual financial
performance (as if the sole performance metrics were the financial performance
metrics) for such Plan Year, and (y) a fraction, the numerator of which is the
number of days in the Plan Year through the date of termination, and the
denominator of which is 365; and such Prorata Final Year Bonus shall be paid a
single lump sum cash payment at the time such bonus awards are normally paid for
such Plan Year (or any later date that may be required pursuant to Section 15
hereof); and


(iii)  the Company shall continue to provide, for twelve (12) months after
Executive’s date of termination (the “Welfare Benefits Continuation Period”), or
such longer period as may be provided by the terms of the appropriate plan,
program, practice or policy, any group health benefits to which Executive and/or
Executive’s eligible dependents would otherwise be entitled to continue under
COBRA, or benefits substantially equivalent to those group health benefits which
would have been provided to them in accordance with the Welfare Plans described
in Section 4(b)(iv) of this Agreement if Executive’s employment had not been
terminated, provided, however, that (A) if Executive becomes employed with
another employer (including self-employment) and receives group health benefits
under another employer provided plan, the Company’s obligation to provide group
health benefits described herein shall cease, except as otherwise provided by
law; (B) the Welfare Benefits Continuation Period shall run concurrently with
any period for which Executive is eligible to elect health coverage under COBRA;
(C) during the Welfare Benefits Continuation Period, the benefits provided in
any one calendar year shall not affect the amount of benefits to be provided in
any other calendar year; (D) the reimbursement of an eligible taxable expense
shall be made on or before December 31 of the year following the year in which
the expense was incurred; and (E) Executive’s rights pursuant to this Section
6(a)(iii) shall not be subject to liquidation or exchange for another benefit;
and
 
(iv)  all of Executive’s equity or incentive awards outstanding on the date of
termination shall be treated as follows: (A) all time-based restrictions on
awards of restricted stock or unit awards shall lapse as of the date of
termination, (B) each such option shall be fully vested and exercisable as of
the date of termination and shall remain in effect and exercisable through the
end of its original term, without regard to the termination of Executive’s
employment; and (C) any performance shares or units shall be governed by the
terms and conditions of the Company’s long-term incentive plan under which they
were awarded; and
-8-

--------------------------------------------------------------------------------



(v)  to the extent not theretofore paid or provided, the Company shall timely
pay or provide to Executive any other amounts or benefits required to be paid or
provided or which Executive is eligible to receive under any plan, program,
policy or practice or contract or agreement of the Company and its affiliated
companies (such other amounts and benefits shall be hereinafter referred to as
the “Other Benefits”).


(b)            Death or Disability.  If Executive’s employment is terminated by
reason of Executive’s death or Disability during the Employment Period, this
Agreement shall terminate without further obligations to Executive or
Executive’s legal representatives under this Agreement, other than for payment
of Accrued Obligations and the Prorata Final Year Bonus (calculated as described
in Section 6(a)(ii)(A), regardless of when the date of termination occurs) and
the timely payment or provision of Other Benefits.  Accrued Obligations and the
Prorata Final Year Bonus shall be paid to Executive or Executive’s estate or
beneficiary, as applicable, in a lump sum in cash within 30 days of the date of
termination (or any later date required by Section 15).  With respect to the
provision of Other Benefits, the term Other Benefits as used in this Section
6(b) shall include without limitation, and Executive or Executive’s estate
and/or beneficiaries shall be entitled to receive, benefits under such plans,
programs, practices and policies relating to death or disability benefits, if
any, as are applicable to Executive on the date of termination.


(c)            Cause; Other than for Good Reason.  If Executive’s employment
shall be terminated for Cause, or if Executive voluntarily terminates employment
other than for Good Reason, during the Employment Period, this Agreement shall
terminate without further obligations to Executive other than for payment of
Accrued Obligations and the timely payment or provision of Other Benefits.


(d)            Expiration of Employment Period.  If Executive’s employment shall
be terminated due to the normal expiration of the Employment Period, this
Agreement shall terminate without further obligations to Executive, other than
for payment of Accrued Obligations and the timely payment or provision of Other
Benefits.


7.            Non-exclusivity of Rights.  Nothing in this Agreement shall
prevent or limit Executive’s continuing or future participation in any employee
benefit plan, program, policy or practice provided by Parent or its affiliated
companies and for which Executive may qualify, except as specifically provided
herein.  Amounts that are vested benefits or which Executive is otherwise
entitled to receive under any plan, policy, practice or program of the Company
or any of its affiliated companies at or subsequent to the date of termination
shall be payable in accordance with such plan, policy, practice or program
except as explicitly modified by this Agreement.
-9-

--------------------------------------------------------------------------------



8.            Full Settlement; No Mitigation.  The Company’s obligation to make
the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company may have
against Executive or others.  In no event shall Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to Executive under any of the provisions of this Agreement and such
amounts shall not be reduced whether or not Executive obtains other employment.


9.            Costs of Enforcement.  The Company shall reimburse Executive, on a
current basis, up to $50,000 per year (not to exceed two years) for reasonable
legal fees and related expenses incurred by Executive in connection with this
Agreement, including without limitation, (i) such fees and expenses, if any,
incurred by Executive in connection with any tax audit or proceeding to the
extent attributable to the application of Section 4999 of the Code to any
payment or benefit hereunder, or (ii) such fees and expenses, if any, incurred
by Executive in contesting or disputing any termination of Executive’s
employment, or Executive’s seeking to obtain or enforce any right or benefit
provided by this Agreement, in each case, regardless of whether or not
Executive’s claim is upheld by an arbitral panel or a court of competent
jurisdiction; provided, however, Executive shall be required to repay to the
Company any such amounts to the extent that an arbitral panel or a court issues
a final and non-appealable order, judgment, decree or award setting forth the
determination that the position taken by Executive was frivolous or advanced by
Executive in bad faith.  The amount reimbursable by the Company under this
Section 9 in any one calendar year shall not affect the amount reimbursable in
any other calendar year, and the reimbursement of an eligible expense shall be
made within five business days after delivery of Executive’s respective written
requests for payment accompanied with such evidence of fees and expenses
incurred as the Company reasonably may require, but in any event no later than
December 31 of the year after the year in which the expense was incurred. 
Executive’s rights pursuant to this Section 9 shall expire at the end of five
years after the date of termination and shall not be subject to liquidation or
exchange for another benefit.



10. Limitation of Benefits.



(a)            Notwithstanding anything in this Agreement to the contrary, in
the event it shall be determined that any benefit, payment or distribution by
the Company to or for the benefit of Executive (whether payable or distributable
pursuant to the terms of this Agreement or otherwise) (such benefits, payments
or distributions are hereinafter referred to as “Payments”) would, if paid, be
subject to the excise tax (the “Excise Tax”) imposed by Section 4999 of the
Code, then the aggregate present value of the Payments shall be reduced (but not
below zero) to an amount expressed in present value that maximizes the aggregate
present value of the Payments without causing the Payments or any part thereof
to be subject to the Excise Tax and therefore nondeductible by the Company
because of Section 280G of the Code (the “Reduced Amount”).  The reduction of
the Payments due hereunder, if applicable, shall be made by first reducing cash
Payments and then, to the extent necessary, reducing those Payments having the
next highest ratio of Parachute Value to actual present value of such Payments
as of the date of the change of control.  For purposes of this Section 10,
present value shall be determined in accordance with Section 280G(d)(4) of the
Code.  For purposes of this Section 10, the “Parachute Value” of a Payment means
the present value as of the date of the change of control of the portion of such
Payment that constitutes a “parachute payment” under Section 280G(b)(2) of the
Code.
-10-

--------------------------------------------------------------------------------



(b)            All determinations required to be made under this Section 10,
including whether an Excise Tax would otherwise be imposed, whether the Payments
shall be reduced, the amount of the Reduced Amount, and the assumptions to be
utilized in arriving at such determinations, shall be made by an independent,
nationally recognized accounting firm or compensation consulting firm mutually
acceptable to the Company and Executive (the “Determination Firm”) which shall
provide detailed supporting calculations both to the Company and Executive
within 15 business days of the receipt of notice from Executive that a Payment
is due to be made, or such earlier time as is requested by the Company.  All
fees and expenses of the Determination Firm shall be borne solely by the
Company.  Any determination by the Determination Firm shall be binding upon the
Company and Executive.  As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Determination Firm hereunder, it is possible that Payments hereunder will have
been unnecessarily limited by this Section 10 (“Underpayment”), consistent with
the calculations required to be made hereunder.  The Determination Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of
Executive together with interest at the applicable Federal rate provided for in
Section 7872(f)(2) of the Code, but no later than March 15 of the year after the
year in which the Underpayment is determined to exist.


(c)            In the event that the provisions of Code Section 280G and 4999 or
any successor provisions are repealed without succession, this Section 10 shall
be of no further force or effect.



11. Restrictions on Conduct of Executive.




(a) For purposes of this Section 11, the following definitions apply:



(i)            “Company” means the Company and/or any one or more of its
affiliates that were within Executive’s management responsibility, including the
responsibility of personnel reporting to Executive, at any time within two (2)
years prior to Executive’s termination.


(ii)            “Competitive Business” means any corporation, partnership,
association or other person or entity which directly competes or is planning to
directly compete with the Company with respect to the operations of the Company
that were within Executive’s management responsibility, including the
responsibility of personnel reporting to Executive, at any time within two (2)
years prior to Executive’s termination.
-11-

--------------------------------------------------------------------------------



(iii)            “Confidential Information” means information of the Company
that meets one or more of the following three conditions: (i) it has not been
made available generally to the public or to the trade or industry by the
Company or by another with the Company’s consent; (ii) it is related to, and
useful or valuable in, the current or anticipated business of the Company and
its value could be diminished by unauthorized disclosure or use; or (iii) it
either has been identified as confidential to Executive by the Company (orally
or in writing) or it has been maintained as confidential from outside parties or
is recognized as intended for internal disclosure only.  Confidential
Information includes but is not limited to strategic and other business plans
and budgets, non-public financial data and forecasts, know-how, research and
development programs, personnel information (including information about the
identity, responsibilities, competence, compensation and satisfaction of the
Company’s employees), information about planned or pending acquisitions or
divestitures, sales methods, customer lists, customer usages and requirements,
customer purchase histories, marketing programs, computer programs and other
confidential technical or business information or data.
 
(iv)            “Trade Secret” means information of the Company, including a
formula, pattern, compilation, program, device, method, technique or process,
that derives independent economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use, and that
is the subject of efforts to maintain its secrecy that are reasonable under the
circumstances.
 
(b)            During employment with the Company, including employment prior to
the Effective Date, Executive shall preserve and protect Confidential
Information from unauthorized use or disclosure, and for a period of one (1)
year after termination of such employment, Executive shall not use or disclose
any Confidential Information in connection with or to benefit any person,
company or other enterprise (including Executive) which is engaged in or is
planning to become engaged in direct competition with the Company in any state
of the United States of America where, at the time this Agreement is to be
enforced, the Company is engaged, or has demonstrable plans to engage that were
known to Executive during employment, in substantial business activities.
 
(c)            During employment with the Company, including employment prior to
the Effective Date, Executive shall preserve and protect Trade Secrets from
unauthorized use or disclosure, and after termination of such employment,
Executive shall not use or disclose any Trade Secret indefinitely, or for so
long as that Trade Secret remains a Trade Secret under applicable law.
 
(d)            The provisions of this Section 11(d) shall not apply: (i) if a
Change in Control has not occurred, or (ii) if within 30 days after having
received notice from the Company that a Change in Control has occurred,
Executive shall have irrevocably waived his right to payments and benefits under
Sections 6(a)(i)(B), 6(a)(ii), 6(a)(iii) and 6(a)(iv) of this Agreement (but not
his rights to receive Accrued Obligations or Other Benefits, as defined in
Sections 6(a)(i)(A) and 6(a)(v)).  If this Section 11(d) applies, Executive
agrees that, at all times during the Employment Period, and for a period ending
one (1) year following the date of termination of his employment for any reason,
Executive will not directly or indirectly, participate in or assist in, the
organization, planning, preparation, ownership, financing, management, operation
or control, nor have any beneficial interest in more than 5% of the equity, of a
Competitive Business, if:
-12-

--------------------------------------------------------------------------------



(i)  said Competitive Business would utilize Executive’s services for the
benefit of any broadcast, cable, print or other mass communications media
operations serving any Metropolitan Statistical Area, as that term is defined by
the United States Government, within the State of Wisconsin where, during two
(2) years preceding Executive’s termination and at the time this Agreement is to
be enforced, the Company is engaged, or has demonstrable plans to engage that
were known to Executive during employment, in broadcast, cable, print or other
mass communications media operations; and


(ii)  Confidential Information acquired by Executive during the two (2) years
preceding Executive’s termination would reasonably be expected to be useful to
the performance of Executive’s duties in such employment.
 
(e)            Executive acknowledges that a duty of loyalty to the Company and
a duty to protect the Company’s confidential information are imposed upon
Executive by law, including section 134.90 of the Wisconsin Statutes.
 
(f)            Regardless of whether the Effective Date shall have occurred, for
a period of one (1) year following the date of termination of his employment,
Executive agrees not to solicit or induce, or to assist anyone else in
soliciting or inducing, directly or indirectly, any employee of the Company who
was supervised by Executive, or about whom Executive obtained any Confidential
Information, during the last two (2) years of Executive’s employment by the
Company, to terminate their employment with the Company or to accept employment
with a Competitive Business.  This provision is not intended to restrict the
employment opportunities of any employees of the Company who seek employment
with a Competitive Business without any solicitation or inducement by Executive.


(g)            Executive acknowledges that the Company has disclosed that the
Company is now, and may be in the future, subject to duties to third parties to
maintain information in confidence and secrecy.  By executing this Agreement,
Executive consents to be bound by any such duty owed by the Company to any third
party.
 
(h)            At the date of termination, Executive shall deliver to the
Company the original and all copies of all documents, records and property of
any nature whatsoever which are in Executive’s possession or control and which
are the property of the Company or which relate to the business activities,
facilities or customers of the Company, including any records, documents or
property created by Executive in said capacity.  Executive agrees to attend an
exit interview upon termination of employment to ensure that the terms of this
Agreement are complied with.
-13-

--------------------------------------------------------------------------------



(i)            For the period of one (1) year immediately following the date of
termination, Executive will inform each new employer, prior to accepting
employment, of the existence of this Section 11 and provide that employer with a
copy of it.  In addition, Executive hereby authorizes the Company to forward a
copy of this Section 11 to any actual or prospective new employer.
 

12. Arbitration.

 
(a)            The Company and Executive agree that any dispute in connection
with this Agreement shall be settled by binding arbitration conducted pursuant
to the National Rules for the Resolution of Employment Disputes of the American
Arbitration Association (the “AAA”).  Notwithstanding the foregoing, (i) the
assessment of legal fees and related costs of such arbitration incurred by
Executive shall be governed by the provisions of Section 9 of this Agreement;
(ii) the arbitration shall be determined by a single arbitrator, not a panel;
(iii) both the Company and Executive shall be permitted to seek summary
disposition prior to hearing; and (iv) the decision rendered by the arbitrator
shall be in writing and set forth findings of fact and conclusions of law.
 
(b)            Executive agrees that his agreement to submit legal disputes
through binding arbitration, includes any claim for any liability or obligation
in any way related to this Agreement, for any expense, damage, or losses he
might claim based on, among other things, the following: (i) any discipline,
demotion, denied promotion, or discharge; (ii) any Company policy, practice,
contract or agreement; (iii) any tort or personal injury; (iv) any policies,
practices, laws or agreements governing the payment of wages, commissions or
other compensation; (v) any laws governing employment discrimination including,
but not limited to, Sections 1981, 1983 and Title VII of the Civil Rights Act,
the Age Discrimination in Employment Act, the Employee Retirement Income
Security Act, the Americans with Disabilities Act, any state laws or statutes
(including, but not limited to, the Wisconsin Fair Employment Act), and any
ordinance or local authority; (vi) any laws or agreements that provide for
punitive, exemplary or statutory damages; (vii) any laws or agreements that
provide for payment of attorney fees, costs or expenses; and (viii) any claim
contesting or seeking declaratory relief regarding the validity or
enforceability of this Agreement or any of its provisions.
 
(c)            The Company agrees that it too shall submit all legal disputes
that it may have against Executive in any way related to this Agreement for
exclusive resolution through binding arbitration, and that the resolution of
Executive’s legal dispute(s) through arbitration shall be binding upon it.
 
(d)            The Company and Executive acknowledge and agree that the
agreement to arbitrate contained in this Section 12 does not apply to the
following: (i) claims under any state worker’s compensation law; (ii) claims
under any state unemployment compensation law; (iii) claims for injunctive
relief that may otherwise be available for the violation of any state trade
secrets act or unfair competition law; (iv) any claim that by law may not be
required to be resolved by binding arbitration; or (v) any request to a court
for a temporary restraining order or temporary or preliminary injunction to
enforce this Agreement pending submission of the merits of the parties’ dispute
to arbitration.
-14-

--------------------------------------------------------------------------------



(e)            The Company and Executive acknowledge and agree that damages
awarded, if any, in any arbitration shall be limited to those damages that are
otherwise available at law.
 
(f)            The Company and Executive acknowledge and agree that by signing
this Agreement, they release and waive any right either may have to resolve
their legal disputes (including employment disputes and claims of discrimination
or unlawful discharge) by filing a lawsuit in court, and to have the potential
opportunity of having their claim heard by a jury, and agree instead that the
disputes will be resolved exclusively through binding arbitration.  The Company
and Executive acknowledge that although Executive agrees to resolve Executive’s
legal dispute(s) exclusively through binding arbitration, nothing in this
Agreement shall be interpreted as prohibiting Executive from filing a charge of
discrimination with an appropriate administrative agency or participating in the
investigation or prosecution of such a charge by an appropriate administrative
agency; however, this Agreement does prohibit Executive from seeking and
recovering an award on his own behalf through any administrative process.



13. Successors.



(a)            This Agreement is personal to Executive and without the prior
written consent of the Company shall not be assignable by Executive.  This
Agreement shall inure to the benefit of and be enforceable by Executive’s legal
representatives.


(b)            This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.


(c)            The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  In the event of any such succession and assumption of this
Agreement by the successor, the term “the Company” as used in this Agreement
shall thereafter include such successor.



14. Miscellaneous.



(a)            Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Wisconsin, without reference to
principles of conflict of laws.


(b)            Captions. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect.
-15-

--------------------------------------------------------------------------------



(c)            Amendments.  This Agreement may not be amended or modified
otherwise than-by a written agreement executed by the parties hereto or their
respective successors and legal representatives.


(d)            Notices.  All notices and other communications hereunder shall be
in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:



If to Executive: Steven H. Wexler

Adress on file with the Company



If to the Company: Journal Communications, Inc.

333 West State Street
Milwaukee, Wisconsin 53203
Attention: Corporate Secretary


or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.


(e)            Severability.  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.


(f)            Withholding.  The Company may withhold from any amounts payable
under this Agreement such Federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.


(g)            Waivers.  Executive’s or the Company’s failure to insist upon
strict compliance with any provision of this Agreement or the failure to assert
any right Executive or the Company may have hereunder, shall not be deemed to be
a waiver of such provision or right or any other provision or right of this
Agreement.


(h)            Status Before and After Effective Date.  Executive and the
Company acknowledge that, except as may otherwise be provided under any other
written agreement between Executive and the Company, the employment of Executive
by the Company is “at will” and, subject to Section 1(a) hereof, Executive’s
employment and/or this Agreement may be terminated by either Executive or the
Company at any time prior to the Effective Date, in which case Executive shall
have no further rights under this Agreement and no further obligations other
than the applicable covenants in Section 11.  From and after the Effective Date
this Agreement shall supersede any other agreement between the parties with
respect to the subject matter hereof.
-16-

--------------------------------------------------------------------------------




15. Code Section 409A.



(a)            General.  This Agreement shall be interpreted and administered in
a manner so that any amount or benefit payable hereunder shall be paid or
provided in a manner that is either exempt from or compliant with the
requirements Section 409A of the Code and applicable Internal Revenue Service
guidance and Treasury Regulations issued thereunder (and any applicable
transition relief under Section 409A of the Code). Nevertheless, the tax
treatment of the benefits provided under the Agreement is not warranted or
guaranteed.  Neither the Company nor its directors, officers, employees or
advisers shall be held liable for any taxes, interest, penalties or other
monetary amounts owed by Executive as a result of the application of Section
409A of the Code.


(b)            Definitional Restrictions.  Notwithstanding anything in this
Agreement to the contrary, to the extent that any amount or benefit that would
constitute non-exempt “deferred compensation” for purposes of Section 409A of
the Code would otherwise be payable or distributable hereunder by reason of
Executive’s termination of employment, such amount or benefit will not be
payable or distributable to Executive by reason of such circumstance unless
(i) the circumstances giving rise to such termination of employment meet any
description or definition of “separation from service” in Section 409A of the
Code and applicable regulations (without giving effect to any elective
provisions that may be available under such definition), or (ii) the payment or
distribution of such amount or benefit would be exempt from the application of
Section 409A of the Code by reason of the short-term deferral exemption or
otherwise.  This provision does not prohibit the vesting of any amount upon a
termination of employment, however defined.  If this provision prevents the
payment or distribution of any amount or benefit, such payment or distribution
shall be made on the date, if any, on which an event occurs that constitutes a
Section 409A-compliant “separation from service” or such later date as may be
required by Subsection 15(c) below.


(c)            Six-Month Delay in Certain Circumstances.  Notwithstanding
anything in this Agreement to the contrary, if any amount or benefit that would
constitute non-exempt “deferred compensation” for purposes of Section 409A of
the Code would otherwise be payable or distributable under this Agreement by
reason of Executive’s Separation from Service during a period in which he is a
Specified Employee (as defined below), then, subject to any permissible
acceleration of payment by the Company under Treas. Reg. Section
1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes):


(i)            if the payment or distribution is payable in a lump sum,
Executive’s right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until the earlier of Executive’s death or the first
day of the seventh month following Executive’s Separation from Service; and


(ii)            if the payment or distribution is payable over time, the amount
of such non-exempt deferred compensation that would otherwise be payable during
the six-month period immediately following Executive’s Separation from Service
will be accumulated and Executive’s right to receive payment or distribution of
such accumulated amount will be delayed until the earlier of Executive’s death
or the first day of the seventh month following Executive’s Separation from
Service, whereupon the accumulated amount will be paid or distributed to
Executive and the normal payment or distribution schedule for any remaining
payments or distributions will resume.
-17-

--------------------------------------------------------------------------------



For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Code Section 409A and the final regulations thereunder
(“Final 409A Regulations”), provided, however, that, as permitted in the Final
409A Regulations, the Company’s Specified Employees and its application of the
six-month delay rule of Code Section 409A(a)(2)(B)(i) shall be determined in
accordance with rules adopted by the Board of Directors or a committee thereof,
which shall be applied consistently with respect to all nonqualified deferred
compensation arrangements of the Company, including this Agreement.


(signatures on following page)


-18-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and, pursuant to
the authorization from its Board of Directors, the Company has caused these
presents to be executed in its name on its behalf.




 
/s/ Steven H. Wexler
 
 
Steven H. Wexler
 
 
 
 
 
 
 
 
 
 
JOURNAL COMMUNICATIONS, INC.
 
 
 
 
 
 
 
 
 
By:
/s/ Steven J. Smith
 
 
 
Steven J. Smith
 
 
 
Chief Executive Officer
 

 
 
 
-19-

--------------------------------------------------------------------------------

 